Opinion filed June 28, 2007 















 








 




Opinion filed June 28, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00044-CV 
                                                    __________
 
                               IN THE INTEREST OF A.M., A CHILD 
 

 
                                         On
Appeal from the 358th District Court
                                                           Ector
  County, Texas
                                               Trial Court Cause No. D-2600-PC
 

 
                                             M
E M O R A N D U M   O P I N I O N
On
February 14, 2007, the trial court signed the order terminating Juan Manuel
Becerra=s parental rights.  Becerra filed both a motion for new trial and
a notice of appeal on February 20, 2007. 
An affidavit of inability to pay costs was not filed.  Neither the clerk=s record nor the reporter=s record has been filed.  The clerk of the trial court has notified
this court in writing that Becerra has failed to make arrangements to pay for
the record.
On April
24, 2007, the clerk of this court wrote the parties and directed Becerra to
forward to this court by May 9, 2007, proof of payment for the record and to
file in this court by May 29, 2007, the actual record.  Becerra has failed to do both.
The
failure to file the appellate record in this case appears to be due to Becerra=s actions. 
Therefore, the appeal is dismissed. 
Tex. R. App. P. 37.3(b).
 
June 28, 2007                                                              PER
CURIAM
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.